DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding clam 3, Applicant has recited that the first heating region has “at least a first electrically conductive heating portion” (emphasis added) and the second heating region has “at least a second electrically conductive heating portion” (emphasis added); however, this recitation is confusing. For examination purposes, these phrases will be interpreted as follows: “the first heating region has at least one electrically conductive heating portion and the second heating region has at least one electrically conducting heating portion”.
Regarding claim 5, it is not clear whether the “the first heating region has plural electrically conductive heating portions and the second heating region has plural electrically conductive heating portions” recitation is referring to the same “electrically conducting heating portions” in claim 1 or something different.  If referring to the same, which is how the claims will be interpreted for examination purposes, this recitation should be deleted.
Regarding claim 9, in lines 8, the “heater” recitation is confusing because its not clear whether this term refers to the “thin film” heater or the “at least one” heater. It appears that these two “heaters” are one in the same, and for examination purposes, this is how it will be interpreted; however, claim amendment is requested for clarity. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Upon the filing of the latest claim amendment, on May 6, 2022, claim 6 now appears to be superfluous, as it fails to further limit newly-amended independent claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Objections
Claims 1, 7, 9 are objected to because of the following informalities: 
-In claims 1, 7 and 9, in front of every occurrence of the phrase “thin-film heater” the words -- at least one -- should be inserted.  
-In claim 1, line 11, the word “plural” should be deleted and replaced with -- plurality of --. 
-In claim 9, line 5, the words “at least” should be deleted before the phrase “a first heating region of the heater”.
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief et al (US Pat App Pub 2015/0181937) in view of WO 92/19081 (hereinafter referred to as “Bodensiek”).
Regarding independent claim 1, Dubief et al discloses an aerosol generating device (100) having an internal heater for heating a liquid aerosol-forming substrate which is conveyed via a tube (107) situated adjacent the heater (105) to form an aerosol for inhalation (see abstract) (corresponding to the claimed “[a]n apparatus arranged to heat smokable material to volatilize at least one component of the smokable material”).
The heater (105) comprises electrically resistive material, which may include a thin-film heating material/substrate. Further, Dubief et al discloses that its electric heating element may take the form of a substrate having different electro-conductive portions (read: regions) (see paras. [0025],[0027]) (corresponding to the claimed “at least one thin-film heater constructed and arranged to heat smokable material contained in use within the apparatus, the thin-film heater having a plurality of heating regions for heating different portions of the smokable material contained in use within the apparatus, wherein at least a first heating region of the thin-film heater is arranged towards a first end of the thin-film heater….a second heating region of the thin-film heater arranged further from the first end of the thin-film heater than the first heating region”). 
	While Dubief et al does not use the wording “different watt density” to refer to the heat delivered by its heater, the fact that the Dubief et al heater has different electro-conductive portions suggests that the “watt density” may also be different between the different “portions” of the heater.  Further, the Bodensiek reference teaches the manufacture and use of an electrical sheet heater having a plurality of heating regions for heating different portions of the heater, wherein at least a first heating region of the heater has a different watt density from at least a second heating region of the thin-film heater (see page 2, para. 3 - page 3, para. 3). Hence, based on this teaching, it would have been obvious to one having ordinary skill in the art to further incorporate the concept of providing the different heating portions (read: regions) of the heating element of Dubief et al with different watt densities in order to selectively heat specific areas of the aerosol-forming material in a measured manner (corresponding to the claimed “at least a first heating region…is configured to provide a different watt density to the smokable material than a second heating region”).
Lastly, Bodensiek discloses that sub-areas (read: electrically conductive heating portions) in each of the heating regions of its heater can be connected “in series” with each other. Specifically, sub-areas A and F-H each include blocks connected in series, and sub-area I includes serially connected blocks (see page 12, para 3). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to arrange the heating portions (read: regions) of the modified Dubief et al heater (105) in this manner as such is merely another known heater arrangement as taught in Bodensiek (corresponding to the claimed “wherein the electrically conductive heating portions of the first heating region are electrically connected in series with each other and the electrically conductive heating portions of the second heating region are electrically connected in series with each other”).
	Regarding claim 2, Bodensiek discloses that its heating regions may have watt densities that gradually increase, per increments at different regions, over the length of the heater (see page 2, para 3) Hence, it follows to reason that the heater (105) of the modified Dubief et al apparatus is capable of being configured to provide the same watt density distribution along its heater portions at the sub-areas (corresponding to the claimed “wherein the watt density of the first heating regions in less than the watt density of the second heating region”).
	Regarding claims 3 and 5, Bodensiek discloses that its heater includes a semi-conductor pattern (20) carried on the top surface of an insulating sheet (30) which carries a conductive ink thereon, in the form of “stripes”. The associated resistance per unit length of such stripes depend on the type of ink used and the width/thickness of each stripe. As noted under Table 3, heater blocks/regions in sub-area “A” have a different overall resistivity than heater blocks/regions in the sub-area “B” (see page 3, para. 3; page 4. para 3-page 6, para 1; and page 7, para. 3). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to add the semi-conductor patterns with its conductive ink thereon, in various heater region groups (10), and vary the thickness/width of said ink stripe in order to determine the optimum resistivity of the heater regions which would result in varying resistivities in various regions along the length of the modified heater (105) of Dubief et al (corresponding to the “wherein the first heating regions has at least one first electrically conductive heating portion and the second heating region has at least a second electrically conductive heating portion, an electrical resistance of the first electrically conductive heating portion being different form an electrical resistance of the second electrically conducted heating portion” recitation of claim 3; and the “wherein the first heating region has plural electrically conductive heating portions and the second heating region has plural electrically conductive heating portions, an electrical resistance of at least one of the electrically conductive heating portions of the first heating regions being different form an electrical resistance of at least one of the electrically conductive heating portions of the second heating regions” recitation of claim 5).
	Regarding claim 7, based on the fact that the heating portions of the modified Dubief et al heater (105) can be “controlled”, it follows to reason that such heater could be set to provide or, in the alternative, not provide heat to any of its regions, including those disposed “generally centrally” of the heater (105), based on particular heating requirements or preferences (corresponding to the claimed “wherein the think-film heater has a non-heating region arranged generally centrally of the thin-film heater”).
Regarding claim 8, Dubief et al discloses that its aerosol-generating device is powered by a battery (see para. [0049]). There is no indication that the battery provides anything other than this constant voltage to any of its heater portions (corresponding to the claimed “further comprising a power supply which is arranged to provide the same voltage to the first heating region and the second heating region”).
Regarding independent claim 9, Dubief et al discloses an aerosol generating device (100) having an internal heater for heating a liquid aerosol-forming substrate which is conveyed via a tube (107) situated adjacent the heater (105) to form an aerosol for inhalation (see abstract) (corresponding to the claimed “[a] method of heating smokable material to volatilize at least one component of the smokable material using an apparatus”).
The heater (105) comprises electrically resistive material, which may include a thin-film heating material/substrate. Further, Dubief et al discloses that its electric heating element may take the form of a substrate having different electro-conductive portions (read: regions) (see paras. [0025],[0027]) (corresponding to the claimed “the apparatus comprising at least one heater constructed and arranged to heat smokable material contained in use within the apparatus, the heater having a plurality of heating regions for heating different portions of the smokable material contained in use within the apparatus, wherein at least a first heating region of the heater is arranged towards a first end of a thin-film heater….a second heating region of the heater arranged further from the first end of the heater than the first heating region”). 
	While Dubief et al does not use the wording “different watt density” to refer to the heat delivered by its heater, the fact that the Dubief et al heater has different electro-conductive portions suggests that the “watt density” may also be different between the different “portions” of the heater.  Further, the Bodensiek reference teaches the manufacture and use of an electrical sheet heater having a plurality of heating regions for heating different portions of the heater, wherein at least a first heating region of the heater has a different watt density from at least a second heating region of the thin-film heater (see page 2, para. 3 - page 3, para. 3). Hence, based on this teaching, it would have been obvious to one having ordinary skill in the art to further incorporate the concept of providing the different heating portions (read: regions) of the heating element of Dubief et al with different watt densities in order to selectively heat specific areas of the aerosol-forming material in a measured manner (corresponding to the claimed “at least a first heating region…is configured to provide a different watt density to the smokable material than a second heating region”).
Lastly, Bodensiek discloses that sub-areas (read: electrically conductive heating portions) in each of the heating regions of its heater can be connected “in series” with each other. Specifically, sub-areas A and F-H each include blocks connected in series, and sub-area I includes serially connected blocks (see page 12, para 3). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to arrange the heating portions (read: regions) of the modified Dubief et al heater (105) in this manner as such is merely another known heater arrangement as taught in Bodensiek. Hence, operation of the modified Saleem et al device involves the insertion of a tube (107) filled with aerosol-generating material into the device and operating the heater (105) in the manner claimed (corresponding to the claimed “the method comprising: inserting smokable material into the apparatus; and operating the heater to provide different heat fluxes from the first heating region and the second heating region to different respective portions of the smokable material so that the different respective portions of the smokable material are heated to different temperatures”).
Regarding claim 10, as stated above, Dubief et al discloses that its device is powered by a battery. There is no indication that the battery provides anything other than this constant voltage to the heater portions (corresponding to the claimed “wherein the apparatus comprises a power supply which provides the same voltage to the first heating region and the second heating region”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief et al (US Pat App Pub 2015/0181937) in view of WO 92/19081 (hereinafter referred to as “Bodensiek”), further in view of Thorens et al (US. Pat. App. Pub. 2011/0155153).
Regarding claim 4, the modified Saleem et al apparatus does not show a cross-sectional area of the first electrically conductive heating portion being different from a cross-sectional area of the second electrically conductive heating portion; however, the Thorens et al reference discloses a system for heating a substrate wherein its heater includes a cylindrical heating element some portions of which may have a different cross-sectional shape from other portions of the heating element (see para. [0063]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to the do the same thing with the electrically conductive heating portions of the modified Saleem et al apparatus in order to improve the heat distribution as taught in Thorens et al (corresponding to the claimed “wherein a cross-sectional area of the first electrically conductive heating portion is different from a cross-sectional area of the second electrically conductive heating portion”).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747